O’Donnell, J.,
dissenting.
{¶ 20} I respectfully dissent because in my view the Yajniks satisfied their burden to prove that A.C.O. 150.40(A)(2) as applied to them is unconstitutional.
{¶ 21} Regarding the reasonableness requirement of the due process test, in Froelich v. Cleveland (1919), 99 Ohio St. 376, 391, 124 N.E. 212, this court stated, “It must be remembered that neither the state in the passage of general laws, nor the municipality in the passage of local laws, may make any regulations which are unreasonable. The means adopted must be suitable to the ends in view, * * * and not unduly oppressive upon individuals * * * and must not interfere with private rights beyond the necessities of the situation.”
{¶ 22} In Wilson v. Cincinnati (1976), 46 Ohio St.2d 138, 142, 75 O.O.2d 190, 346 N.E.2d 666, for example, we held that a program for a point-of-sale housing inspection met the reasonableness standard, although we held it unconstitutional on other grounds. In Rental Property Owners Assn. of Kent Cty. v. Grand Rapids (1997), 455 Mich. 246, 566 N.W.2d 514, the Michigan Supreme Court considered an ordinance that authorized Grand Rapids to declare rental property a public nuisance when used repeatedly for illegal drugs or prostitution and to padlock it for one year. Evaluating the reasonableness of the ordinance, the court held that it was neither unfair nor unjust for the city to impose the burden of abating the nuisances upon the individual owners and concluded that the ordinance constituted a valid exercise of the police power. Id. at 272, 566 N.W.2d 514.
{¶23} Under Akron’s scheme of mandatory inspections, the Yajniks face inspections twice a year for a period of four years for all 50 properties they own and must pay more than $40,000 in inspection fees, even though the city convicted them of violating the housing code regarding only one property. I recognize that the Yajniks bear the burden to prove the law’s unconstitutionality; however, I do not share the majority’s view that the Yajniks’ failure to identify the nature of the code violation is fatal to their claim. The record here reveals that their 50 properties are scattered throughout the city of Akron. Other than common *112ownership, these properties share no characteristics demonstrating the likelihood of any existing or future code violations. Unlike in Wilson or Rental Property Oumers, supra, where the respective city councils enacted legislation to meet specific objectives, Akron’s inspection scheme transcends the city’s need to rectify noncompliance found at the Yajniks’ one offending property. In my view, the 400 inspections foisted upon the Yajniks for their single conviction of one code violation at one property unreasonably interfere with their property rights “beyond the necessities of the situation.” See Froelich. Accordingly, I would hold that this ordinance, as applied to the Yajniks, fails to satisfy the reasonableness requirement under the due process test and therefore is not a valid exercise of Akron’s police power.
Dean Konstand, for appellees.
Max Rothal, Akron Law Director, and John R. York, Assistant Law Director, for appellant.
Byron & Byron, Barry M. Byron and Stephen L. Byron; and John Gotherman, urging reversal for amicus curiae the Ohio Municipal League.
Pfeifer and Lundberg Stratton, JJ., concur in foregoing dissenting opinion.